Title: Marinus Willett to H. G., [23 March 1789]
From: Willett, Marinus
To: “H. G.”,Hamilton, Alexander



[New York, March 23, 1789]

Marinus Willett informs H___ G___, that it is not his wish to divert him from the pursuit of his plan of defamation. M. Willett, is no letter writer, he had it only in view by a plain and candid relation to detect a false representation of a transaction in which he was a principal. It is by no means his intention to intrude on the public by investigating the causes which led to the proclamation, as it would neither afford them advantage or amusement. There are some things in H___ G___’s address which gives M. Willett reason to think he knows who H___ G___ is; perhaps he is mistaken, but if he is right in the conjecture of his person, M. W. promises himself that by some means or other he will be advised of it—he pledges himself that he will then do himself the honour to wait on H___ G___, when he makes no doubt that he shall be able to convince him, that the account of the proclamation as it has been stated by M. W. is strictly true. And that H___ G___ is under a mistake about Governor Clinton’s being the keeper of M. W.’s political conscience.
